Title: From George Washington to James Anderson, 5 September 1796
From: Washington, George
To: Anderson, James


        
          Mr Anderson
          Philada 5 Septr 1796.
        
        Your Letter of the 28 ulto has been received; but leaves the matter we have been treatg of, pretty much as it stood before I wrote to you, except that certain stipulations on your part are made while you refer me for a solution of the queries I

propounded (important to me) to others for information, when the means of obtaing it is not within my reach.
        I can only say therefore, that it will not be in my power to decide anything finally without seeing & conversing fully with you on many points essential to this business, which may certainly take place at Mount Vernon (if you chuse it) by the last of this month—probably by the 22d—but of the last I cannot speak positively; tho’ I can promise to give you notice so soon as a day can be fixed for my leavg this City.
        I am sensible it is not a pleasant thing for any man to speak of himself; but not knowing the extent of the concerns you superintend at present, & having heard that, they were upon a small scale before, I knew that none could be more competent than yourself to give the information asked. I should have expected it would have been given with candour; because deceiving of me wou’d ultimately, have been deceivg yourself.
        Mr Pearce as I mentioned to you in my former Letter, had superintended a very large Estate for 15 or 18 years for one gentleman on the Eastern Shore of Maryland & had acquired an established character & fitness for the purpose I wanted—& this too at a time when my public duties rarely permitted me to visit my Estate more than once a year—a thing which will never happen again, for assuredly if I am alive, I shall be a resident on it myself in March next; which will ease the future Manager of much trouble & a great deal of perplexity.
        I am at a loss to conjecture what is meant by an Assistant to do the writing business within doors. It was always a custom when I lived at home, & it has been continued since, for each overlooker or sub-intendent of an individual farm &c. at the end of the week to give an account in writing how his people have been employed—what they have done—what increase or decrease the Stock has sustained &c. &c. for which purpose each is supplied with pen, ink & paper.
        These particular returns form a general Report, & are handed to me once a week. If I am at home they are given in naked; if I am from home, they are enclosed in a Letter with other occurrences if worthy of notice. All of which I could do myself without devoting more than two hours in the week to the accomplishment. Beyond this, even in my absence, there is nothing that

I am apprised of further than the common entries of debit & credit for things bought and sold—& these in a great measure will be done away when I am fixed at home.
        If after this explanation of my ideas, you shall deem it expedient to meet me at Mount Vernon, having notice given you of the time I shall be there, or whether you judge it worth while to come there or not, I request in either case to be informed, that I may be placed on a certainty & govern myself accordingly. I am Yr hble Servt
        
          Go. W.
        
        
          P.S. I presume you know that the Fredericksburgh Mails are made up every Sunday, Tuesday, & Thursday Evenings—and proceed the next Morning.
        
      